Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 12, 2007                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  130988(15)                                                                                            Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
                                                                                                                       Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                     SC: 130988
  v                                                                  COA: 268031
                                                                     Genesee CC: 05-015648-FH
  BERNARD GEORGE HARPER, JR.,
             Defendant-Appellant.
  _________________________________________

        On order of the Chief Justice, the motion by defendant-appellant for extension of
  February 1, 2007 of the time for filing his brief and appendix is considered and it is
  GRANTED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 12, 2007                   _________________________________________
                                                                                Clerk